Title: To George Washington from Thomas Jefferson, 15–16 September 1793
From: Jefferson, Thomas
To: Washington, George


          
            Dear Sir
            Schuylkill [Pa.] Sep. 15[–16]. 1793.
          
          I have duly received your two favors from Chester and Elkton, and have now the honour
            to inclose you an address from the town & vicinity of Petersburg, which in a letter
            from mister Peachey I was desired to deliver you.
          I also inclose you a letter from mister Genet on the subject of Galbaud, and his
            conspiracies, with my answer sent to him. my hurry of business has prevented my
            translating the former, but if it cannot be done in your family, I shall be in time to
            do it myself.
          I inclose also mister Hammond’s reply to my letter of the 9th Mr Pinckney’s letter of July 5. Mr Hammond’s letter of Sep. 12.
            communicating the English instructions for the seizure of corn, and the answer I propose
            to send to him if approved by you. I expect also to
            recieve from the office the blank commission for the collector of Annapolis in time to
            inclose it herein.
          Having found on my going to town, the day you left it, that I had but one clerk left,
            & that business could not be carried on, I determined to set out for Virginia as
            soon I could clear my own letter files. I have now got through it so
            as to leave not a single letter unanswered, or thing undone, which is in a state to be
            done, and expect to set out tomorrow or next day. I shall hope to be at Mount Vernon on
            the 5th day to take your orders. the fever here, is still diffusing itself. it is not
            quite as fatal. Colo. Hamilton & mistress Hamilton are recovered. the Consul Dupont
            is dead of it. so is Wright. the Consul Hauterive has
            sent me an answer to my circular letter, as proud as could have been expected, and not
            very like a desisting from the acts forbidden. As I
            shall probably be with you as soon as this letter, I shall add nothing further than
            assurances of the high respect & esteem with which I have the honor to be sincerely
            Dear Sir Your most obedt & most humble sert
          
            Th: Jefferson
          
          
            P.S. Sep. 16. I find I shall not be able to get away to-day. since writing the above
              I have more certain accounts from the city. the deaths are probably about 30. a day,
              and it continues to spread. Saturday was a very mortal day. Dr Rush is taken with the
              fever last night.
          
        